      Case 19-20346-rlj13 Doc 17 Filed 11/26/19                        Entered 11/26/19 10:23:15                Page 1 of 15
Northern Legal, PC
2700 S. Western St.
Suite 200
Amarillo, Texas 79109

Bar Number: 15101100
Phone: (806) 374-2266

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                AMARILLO DIVISION

In re: Margaret Kennedy Beal                      xxx-xx-3927             §          Case No:     19-20346-13
       6376 Suncrest Way                                                  §
                                                                                     Date:        11/21/2019
       Amarillo, Texas 79124                                              §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $355.00                       Value of Non-exempt property per § 1325(a)(4):        $174.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $21,300.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
          Case 19-20346-rlj13 Doc 17 Filed 11/26/19                     Entered 11/26/19 10:23:15                   Page 2 of 15
Case No:      19-20346-13
Debtor(s):    Margaret Kennedy Beal




                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $355.00        per month, months    1       to   60    .

           For a total of    $21,300.00     (estimated " Base Amount ").
           First payment is due                      .

           The applicable commitment period ("ACP") is        36   months.
           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:         $0.00          .
           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
                $0.00      .
           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $174.00         .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are           $0.00           and shall be paid in full
           prior to disbursements to any other creditor.
     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                           SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Northern Legal, PC              , total:        $3,700.00     ;
      $1,450.00 Pre-petition;              $2,250.00    disbursed by the Trustee.




                                                                   Page 2
      Case 19-20346-rlj13 Doc 17 Filed 11/26/19                        Entered 11/26/19 10:23:15                Page 3 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

Perdue Brandon Fielder Collins Mott                  $2,800.00       $152,191.00      12.00%         Month(s) 13-60                      $84.00
6376 Suncrest Way, Amarillo, TX
Reverse Mortgage Solutions                           $3,500.00       $162,191.00       0.00%         Month(s) 2-12                        $5.00
6376 Suncrest Way, Amarillo, TX                                                        0.00%         Month(s) 13-60                      $72.00

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

Amarillo National Bank                                                 $4,366.00       5.25%         Month(s) 2-60                       $84.50
2004 Lexus RX (approx. 190,000 miles)

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
       Case 19-20346-rlj13 Doc 17 Filed 11/26/19                      Entered 11/26/19 10:23:15                Page 4 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                         $3,872.00       Month(s) 13-60                        $81.00

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Account Recovery Services                                            $89.00
Afni, Inc.                                                          $142.00
Alejandro Natividad MD                                               $31.19
AMARILLO HEART GROUP                                                 $67.20
Amarillo Medical Specialists, LLP                                    $80.00
Amarillo Medical Specialists, LLP                                    $12.29
Amarillo National Bank                                                $0.00
Amarillo National Bank                                                $0.00
Bank Of America                                                       $0.00
Cash Store                                                          $165.40
Certified Collectors                                                $103.00
Certified Collectors                                              $5,379.00
Credit One Bank                                                       $0.00
Fingerhut                                                             $0.00


                                                                Page 4
      Case 19-20346-rlj13 Doc 17 Filed 11/26/19                       Entered 11/26/19 10:23:15                Page 5 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal


First Nataional Bank/Legacy                                         $892.00
FIRSTBANK SOUTHWEST                                                  $15.00
Franklin Collection Service, Inc.                                   $169.00
High Plains Radiology Association                                     $5.91
Jefferson Capital Systems, LLC                                      $399.00
Merrick Bank/CardWorks                                            $1,934.00
Midland Fund                                                      $1,396.00
Midland Funding                                                   $1,397.00
OneMain Financial                                                     $0.00
Potter County Tax Office                                              $0.00
Prudential Annuities                                              $2,000.00
Sky Trail Cash                                                      $500.00
Smc/fastpath Loans                                                  $981.00
Syncb/home Design Se                                                  $0.00
Synchrony Bank/ JC Penneys                                            $0.00
Synchrony/Ashley Furniture Homestore                                  $0.00
The Cash Store                                                    $1,000.00
The Cash Store                                                      $296.00
The Education Credit                                              $1,070.00
The Education Credit Union                                            $0.00
The Education Credit Union                                        $8,043.00
The Education Credit Union                                            $0.00
The Education Credit Union                                        $2,062.00

TOTAL SCHEDULED UNSECURED:                                      $28,228.99
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     2%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.



                                                                Page 5
        Case 19-20346-rlj13 Doc 17 Filed 11/26/19                        Entered 11/26/19 10:23:15                  Page 6 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal


D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.




                                                                   Page 6
       Case 19-20346-rlj13 Doc 17 Filed 11/26/19                         Entered 11/26/19 10:23:15                  Page 7 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal


F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
      Case 19-20346-rlj13 Doc 17 Filed 11/26/19                          Entered 11/26/19 10:23:15                 Page 8 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal


P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
      Case 19-20346-rlj13 Doc 17 Filed 11/26/19                          Entered 11/26/19 10:23:15                Page 9 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
      Case 19-20346-rlj13 Doc 17 Filed 11/26/19                      Entered 11/26/19 10:23:15                Page 10 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Van W. Northern
Van W. Northern, Debtor's(s') Attorney                                    Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Van W. Northern                                                       15101100
Van W. Northern, Debtor's(s') Counsel                                     State Bar Number




                                                               Page 10
      Case 19-20346-rlj13 Doc 17 Filed 11/26/19                     Entered 11/26/19 10:23:15               Page 11 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal




                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the 26th day of November, 2019 :

(List each party served, specifying the name and address of each party)


Dated:          November 26, 2019                                         /s/ Van W. Northern
                                                                          Van W. Northern, Debtor's(s') Counsel

Account Recovery Services                        Amarillo National Bank                            Certified Collectors
xxxx4N32                                         xxxxxxxxxxxxxxxxxx0718                            xxx6626
Attn: Bankruptcy                                 Attn: Bankruptcy                                  Attn: Bankruptcy Dept
3144 SW 28th Ave Ste A                           PO Box 1                                          707 S Madison St
Amarillo, TX 79109                               Amarillo, TX 79105                                Amarillo, TX 79101


Afni, Inc.                                       Amarillo National Bank                            Certified Collectors
xxxxxx6760                                       xxxxxxxxxxxxxxxxxx0401                            xxx9588
Attn: Bankruptcy                                 Attn: Bankruptcy                                  Attn: Bankruptcy Dept
PO Box 3427                                      PO Box 1                                          707 S Madison St
Bloomington, IL 61702                            Amarillo, TX 79105                                Amarillo, TX 79101


Alejandro Natividad MD                           Amarillo National Bank                            Comptroller of Public Accounts
1731 Hagy Blvd.                                  xxxxxxxxxxxxxxxxxx0303                            Taxation Division Bankruptcy
Amarillo, TX 79106                               Attn: Bankruptcy                                  P.O. Box 12548
                                                 PO Box 1                                          Austin, Texas 78711
                                                 Amarillo, TX 79105


AMARILLO HEART GROUP                             Attorney-In-Charge                                Credit One Bank
1901 PORT LAND                                   Office of The United States Attorney              xxxxxxxxxxxx0049
AMARILLO, TX 79106-2430                          500 S. Taylor, Lobby Box 238                      ATTN: Bankruptcy Department
                                                 Amarillo, Texas 79101                             PO Box 98873
                                                                                                   Las Vegas, NV 89193


Amarillo Medical Specialists, LLP                Bank Of America                                   Fingerhut
Estelle Archer MD                                xxxxxxxxxxxx4112                                  xxxxxxxxxxxx4157
1900 S. Coulter Ste B                            Attn: Bankruptcy                                  Attn: Bankruptcy
Amarillo, TX 79106                               PO Box 982238                                     PO Box 1250
                                                 El Paso, TX 79998                                 Saint Cloud, MN 56395


Amarillo Medical Specialists, LLP                Cash Store                                        First Nataional Bank/Legacy
Nam H. Do, MD                                    Cottonwood Financial dba Cash Store               xxxxxxxxxxxx2337
1215 S. Coulter St, Ste 305                      1901 Gateway Dr, Ste 200                          Attn: Bankruptcy
Amarillo, TX 79106-1768                          Irving, TX 75038                                  PO Box 5097
                                                                                                   Sioux Falls, SD 57117




                                                              Page 11
      Case 19-20346-rlj13 Doc 17 Filed 11/26/19       Entered 11/26/19 10:23:15    Page 12 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal


FIRSTBANK SOUTHWEST                  Merrick Bank/CardWorks                Prudential Annuities
PO BOX 32552                         xxxxxxxxxxxx2252                      P.O. Box 7960
AMARILLO, TX 79120                   Attn: Bankruptcy                      Philadelphia, PA 19176
                                     PO Box 9201
                                     Old Bethpage, NY 11804


Franklin Collection Service, Inc.    Midland Fund                          Reverse Mortgage Solutions
xxxxxx7216                           xxxxx4946                             Servicer for Finance of America
Attn: Bankruptcy                     320 East Big Beaver                   Reverse
PO Box 3910                          Troy, MI 48083                        14405 Walters Rd, Suite 200
Tupelo, MS 38803                                                           Houston, TX 77014


Galloway,Johnson,Tompkins,Burr &     Midland Funding                       Robert B Wilson
Smith                                xxxxxx1742                            Standing Chapter 13 Trustee
1301 McKinney Dr, Suite 1400         2365 Northside Dr Ste 300             6308 Iola Avenue, Suite 100
Houston, Texas 77010                 San Diego, CA 92108                   Lubbock, TX 79424



High Plains Radiology Association    OneMain Financial                     Sky Trail Cash
P.O. Box 3780                        xxxxxxxxxxxx5839                      16011 College Blvd, Ste 130
Amarillo, TX 79116-3780              Attn: Bankruptcy                      Lenexa, KS 66219
                                     PO Box 3251
                                     Evansville, IN 47731


Internal Revenue Service             Perdue Brandon et al (Lubbock)        Smc/fastpath Loans
Special Procedures Branch            PO Box 817                            xxxxxx8900
Mail Code 5020-DAL                   Lubbock, TX 79408                     750 Executive Center Dr
1100 Commerce Street, Room 9B8                                             Greenville, SC 29615
Dallas, Texas 75242


Internal Revenue Services            Perdue Brandon et al - (Amarillo)     Social Security Administration
P.O. Box 7346                        PO Box 9132                           601 E. 12th St
Philadelphia, PA 19101               Amarillo, TX 79105-9132               Kansas City, MO 64106-2859




Jefferson Capital Systems, LLC       Perdue Brandon Fielder Collins Mott   Syncb/home Design Se
xxxxxxxxx3003                        Potter County Tax Office              xxxxxxxxxxxx2286
PO Box 1999                          PO Box 9132                           Attn: Bankruptcy
Saint Cloud, MN 56302                Amarillo, Texas 79105-9132            PO Box 965060
                                                                           Orlando, FL 32896


Margaret Kennedy Beal                Potter County Tax Office              Synchrony Bank/ JC Penneys
6376 Suncrest Way                    900 S Polk Street, Suite 106          xxxxxxxx0672
Amarillo, Texas 79124                Amarillo, TX 79101-3402               Attn: Bankruptcy
                                                                           PO Box 956060
                                                                           Orlando, FL 32896




                                                Page 12
      Case 19-20346-rlj13 Doc 17 Filed 11/26/19      Entered 11/26/19 10:23:15   Page 13 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal


Synchrony/Ashley Furniture           The Education Credit Union
Homestore                            xxxxxxxx7145
xxxxxxxxxxxx5780                     Attn: Bankruptcy
Attn: Bankruptcy                     4400 I-40 Frontage Rd
PO Box 965060                        Amarillo, TX 79106
Orlando, FL 32896

Texas Workforce Commission           UST U.S. Trustee
101 E. 15th Street                   1100 Commerce Street
Austin, Texas 78778                  Room 976
                                     Dallas, TX 75242-1011



The Cash Store
7200 SW 45th, Unit 12
Amarillo, TX 79109




The Cash Store
5722 W Amarillo Blvd Ste 6
Amarillo, TX




The Education Credit
xxxxxxxxxxxx8241
4400 W I 40
Amarillo, TX 79106



The Education Credit Union
xxxxxxxx7144
Attn: Bankruptcy
4400 I-40 Frontage Rd
Amarillo, TX 79106


The Education Credit Union
xxxxxxxx7146
Attn: Bankruptcy
4400 I-40 Frontage Rd
Amarillo, TX 79106


The Education Credit Union
xxxxxxxx7143
Attn: Bankruptcy
4400 I-40 Frontage Rd
Amarillo, TX 79106




                                               Page 13
        Case 19-20346-rlj13 Doc 17 Filed 11/26/19                       Entered 11/26/19 10:23:15                     Page 14 of 15
Northern Legal, PC
2700 S. Western St.
Suite 200
Amarillo, Texas 79109

Bar Number: 15101100
Phone: (806) 374-2266
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                       AMARILLO DIVISION
                                                             Revised 10/1/2016

IN RE: Margaret Kennedy Beal                       xxx-xx-3927      §      CASE NO: 19-20346-13
       6376 Suncrest Way                                            §
       Amarillo, Texas 79124                                        §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        11/21/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $355.00
 Disbursements                                                                                    First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                            $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                            $35.00                              $35.50
 Filing Fee                                                                                         $0.00                               $0.00
 Noticing Fee                                                                                      $45.15                               $0.00

 Subtotal Expenses/Fees                                                                            $85.15                              $35.50
 Available for payment of statutory fees and charges. Adequate
 Protection, Attorney Fees and Current Post-Petition Mortgage                                    $269.85                              $319.50
 Payments:

SECURED CREDITORS (INCLUDING PRE-PETITION MORTGAGE ARREARS):
                                                                                                               Adequate              Adequate
                                                                           Scheduled            Value of       Protection           Protection
 Name                                 Collateral                             Amount            Collateral     Percentage       Payment Amount
 Amarillo National Bank               2004 Lexus RX (approx. 190,000 miles) $4,366.00          $6,625.00           1.25%                $82.81
 Reverse Mortgage Solutions           6376 Suncrest Way, Amarillo, TX       $3,500.00        $162,191.00       0.00308%                  $5.00

                                                                        Total Adequate Protection Payments:                             $87.81

DOMESTIC SUPPORT OBLIGATION CREDITORS:
                                                                                                               Adequate              Adequate
                                                                           Scheduled                           Protection           Protection
 Name                                                                        Amount                           Percentage       Payment Amount

                                                                        Total Adequate Protection Payments:                              $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-20346-rlj13 Doc 17 Filed 11/26/19                      Entered 11/26/19 10:23:15               Page 15 of 15
Case No:     19-20346-13
Debtor(s):   Margaret Kennedy Beal



 CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled    Value of
   Name                                Collateral                            Start Date         Amount    Collateral   Payment Amount

                                                                         Total Adequate Protection Payments:                    $0.00

 SUMMARY OF PRE-CONFIRMATION PAYMENTS

   First Month Disbursement (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):
   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                          $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                    $87.81
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                          $0.00
   Debtor's Attorney, pro rata:                                                                                               $182.04

   Disbursements starting month 2 (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):
   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                          $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                    $87.81
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                          $0.00
   Debtor's Attorney, pro rata:                                                                                               $231.69



 DATED:________________________
         11/26/2019

 /s/ Van W. Northern
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
